Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Edward Kennedy appeals the district court’s order dismissing his motion seeking a temporary restraining order and preliminary injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kennedy v. Wade, No. 1:09-cv-01433-RDB (D. Md. June 8, 2009). We deny Kennedy’s motion for injunctive relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.